FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                         FEBRUARY 18, 2022
                                                                     STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 33



Kim Goldade-Jose nka Kim Austin,                        Plaintiff and Appellant
      v.
Gino Jose,                                             Defendant and Appellee
      and
State of North Dakota,                         Statutory Real Party in Interest



                                No. 20210231

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Cynthia Feland, Judge.

AFFIRMED.

Per Curiam.

Theresa L. Kellington, Bismarck, ND, for plaintiff and appellant; submitted on
brief.

Ashley R. Heitkamp, Fargo, ND, for defendant and appellee; submitted on
brief.
                          Goldade-Jose v. Jose, et al.
                                No. 20210231

Per Curiam.

[¶1] Kim Goldade-Jose, n/k/a Kim Austin, appeals from a district court order
denying her request to remove the supervision requirement for her parenting
time. She argues the court clearly erred in denying her request because she
demonstrated a year of sobriety as required by the amended judgment. The
court’s decision on parenting time is a finding of fact and will not be reversed
unless clearly erroneous. Lerfald v. Lerfald, 2021 ND 150, ¶ 7, 963 N.W.2d 244.
“A finding of fact is clearly erroneous if it is induced by an erroneous view of
the law, if there is no evidence to support it, or if we are left with a definite and
firm conviction a mistake has been made.” Id.

[¶2] The district court’s denial of Austin’s parenting time request was not
induced by an erroneous view of the law, evidence in the record supports the
denial and, after a review of the entire record, we are not left with a definite
and firm conviction a mistake has been made. We summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶1] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                         1